 

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A (`RIBIH ,-
V_ (F or Offenses Committed GEQ&H`H=“~ t

sAUL FELIX-BELTRAN (1)

    
 
 

2 _8 2019

ASU!;$T CQSIORJN|A
t §BIHQ, l@%hézpu,rv

 

 

ease Number: 3;18-€1<-033907'»1 \

Paul W. Blake
Defendant’s Attotney
REGISTRATION No. 32803-051

m _
THE DEFENDANTJ
pleaded guilty to eount(s) ONE Of the InfOl'mainll.

 

 

was found guilty on count(s)
after a plea of not guilty

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Tit|e and Section / Nature of Offense Count
8:1326(A),(B) - Removed Alien Found |n The United States (Fe|ony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

|:l The defendant has been found not guilty on count(s)

 

l:l Count(s) are dismissed on the motion of the United States.

 

g Assessrnent: $100.00, WAIVED.

JVTA Assessment*: $
|3 _
*Justice for Victims of Trafiicking Act of 2015, Pub. L. No. 114-22.

1111 No fine |:| Forfeiture pursuant to order filed ,included herein.
IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Jamiarv 25. 2019

Date of Imposition of Sentence

M%Mm

'FFREU\‘ Y)tMn,LER
UN ED STATES DISTRICT JUDGE

3:18-CR-03 890-JM

 

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: SAUL FELlX-BELTRAN (l) Judgment - Page 2 of 2
CASE NUMBER: 3:13-CR-03 890-IM

IlVIPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Six (6) months as to Count l.

Sentence imposed pursuant to Titie 8 USC Seotion 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

|]l:|

|:| The defendant is remanded to the custody of the United States Marshal.

I:| The defendant shall surrender to the United States Marshal for this district:
l:| at A.M. on

 

|:| as notified by the United States Marshal.
m The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Pnsons:
|:| on or before
[] as notified by the United States Marshal.
|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as folloWs:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:18-CR-03 890-JM

 

